COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-15-00177-CV
                                                  §
 IN THE INTEREST OF A.A., A CHILD.                                    Appeal from
                                                  §
                                                                   65th District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                 (TC # 2013DCM9384)
                                                  §

                                  MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

jurisdiction. After the notice of appeal was filed, the trial court entered an order setting aside its

judgment of June 4, 2015 and granting a motion for new trial. On June 16, 2015, the Court

provided notice to the parties of its intent to dismiss the appeal as moot because the trial court

had set aside the judgment and ordered a new trial. See TEX.R.APP.P. 42.3. We have not

received any response to the inquiry.

       It is well established that a court is prohibited from deciding moot controversies.

National Collegiate Athletic Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A case is moot

if a justiciable controversy ceases to exist at any stage of the legal proceedings, including the

appeal. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). The trial court’s

order granting the motion for new trial has rendered this appeal moot. Consequently, we dismiss
the appeal for want of jurisdiction.


July 8, 2015
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                             -2-